Citation Nr: 1242081	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-34 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs nonservice-connected pension benefits.  


REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 18, 1970, to November 6, 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of determination, dated in April 2010, of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

According to the determination by the Committee on Waivers, the overpayment of $19,303.70 was created as a result of the termination of the Veteran's pension benefits on account of his incarceration for a felony conviction from October 7, 2008, to November 1, 2009.  

In February 2010, the RO notified the Veteran of the proposal to terminate his pension as of October 7, 2008, as he was imprisoned for more than 60 days following a felony conviction, and his disability compensation benefits to which he was also entitled were reduced to one-half of the 10 percent rate, effective October 7, 2008.  

In February 2010, VA's Debt Management Center notified the Veteran that the amount of the overpayment was $19,303.70.  In July 2010, the Veteran disputed the amount of the overpayment, asserting that the overpayment amount should be $17,906.  



As it is not clear how the amount of the overpayment was calculated and as the record does not contain adequate information to determine the precise period of overpayment and whether the overpayment amount is correct, further development is needed.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (where the United States Court of Appeals for Veterans Claims held that it was improper to adjudicate an application for waiver without first determining the lawfulness of the debt asserted).  

Furthermore, an updated financial status report is needed, because in January 2011 the Veteran described how his financial situation was worsening. 

Accordingly, the case is REMANDED for the following action:

1.  Prepare an audit of the Veteran's pension account, setting forth the precise period of the overpayment and the amounts due and paid to the Veteran for the period of overpayment and associate the audit report with the Veteran's file, and send a copy to the Veteran.

2.  Asked the Veteran for an updated VA Form 5655, Financial Status Report.   

3.  Following completion of the development, adjudicate the claim for waiver of recovery of an overpayment of nonservice-connected pension benefits.  If the benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


